DalliNGer, Judge:
These appeals to reappraisement involve the question of the dutiable value of certain frozen wheat exported from Canada between February 12 and February 25,1935.
*543At the hearing counsel agreed that the merchandise and the issue in these cases are the same as those involved in United States v. C. V. Vance (International Milling Co.) et al., Reap. Dec. 3904, 69 Treas. Dec. 1637, affirmed by the Third Division in United States v. C. V. Vance (International Milling Co.) et al., Reap. Dec. 4081, 72 Treas. Dec. 1011. The record in that case has been incorporated in and made part of the present record.
Austin Cuthbert Randall, president of Huntting Randall Co., the ultimate consignee herein, testified that he has been in the grain business for 45 years and has kept himself informed as to the market values in Canada of the various grains which his firm has handled. He then identified from local newspapers and transcript of radio report the closing market prices for the grade of merchandise on the various dates of exportation involved herein.
Following the decision in the incorporated case I find that Calgary was a principal market of Canada for the sale of this particular grade of wheat; that during the period involved herein there was no market for the sale of said wheat in Canada for home consumption but only for export to the United States; and that the proper export values for such merchandise in said market were as follows:

Heap. No. Sate of Exportation Dollars per bushel

110542-A February 25, 1935 . 38%
110543-A February 12, 1935 . 38
11054A-A February 18, 1935 . 39
110545-A February 13, 1935 . 35%
Judgment will be rendered accordingly.